Case 1:17-cr-00158-RMC Document 52-1 Filed 11/27/19 Page 1 of 3




                      EXHIBIT 1
        Case 1:17-cr-00158-RMC Document 52-1 Filed 11/27/19 Page 2 of 3




March 28, 2016

Mr. Corey Beasley
Department of Small and
Local Business Development
441 4th Street, NW Suite #970N
Washington, DC 20001

Attn: Certification Division

Re:    Forney Enterprises, Inc., CBE Certification as a Resident Owned Business

Dear Mr. Beasley:

It has come to my attention that there may be some question as to my eligibility to apply for and
receive the “Resident Business Owner” certification status within the DSLBD program both now
and in the past and I want to remove any question as to my eligibility in that regard during this
recertification process.

In 2000 I officially moved my company to Washington, DC after being awarded a construction
contract. In 2001 I established a domicile in the District when I rented a condo in SE DC
followed by changing over my driver’s license; thereby establishing my residency in the District
of Columbia. I rented that unit from 2001 until I purchased my townhouse, located at 2119
Newport PL NW Washington, DC 20037, in 2005. When I bought my townhouse it was my
intention to move right away into the townhouse; however, the renter already living there at the
time of purchase requested that they be allowed to stay there for a while longer because he had
several out of town job opportunities he was pursuing and was fairly confident that he would
receive an offer from one of them. To that end, he wanted to avoid the cost of a double move in
a short period of time and in an effort to accommodate his needs and avoid a lengthy and
expensive Landlord and Tenant battle, I accommodated his request.

The statutes applicable to being certified as a Resident Business Owner clearly states that the
person must be “subject to personal income taxes solely in the District of Columbia.” My
understanding of the key component of the law is that I must file my personal income taxes with
the District of Columbia. Further, according to my research, being a Resident of the District
does not require me to be continuously domiciled within the District in order to maintain my
residency. Therefore, having established my DC residency and having taken no steps to abandon
said DC residency. Further, despite having moved in and out of the city over the years, at no
time have I indicated through my actions that I intended to be a resident of any other jurisdiction;
consequently I remain subject to personal income taxes in the District of Columbia. That I
continued to file my personal income taxes solely in the District of Columbia and have continued
to maintain a voter registration as well as my primary vehicle registration and my driver’s license


1818 New York Ave., NE Suite #201                            (202) 529-2140 Office (202) 529-2377 Fax
Washington, DC 20002                                         Email: keith@forneyent.com
        Case 1:17-cr-00158-RMC Document 52-1 Filed 11/27/19 Page 3 of 3
registration with the District of Columbia is a further demonstration of my intention to maintain
my DC residence. This is aside from the fact that when I calculate how much time I have spent
engaged in activities within the District, both workwise and socially as a minimum, is the
equivalent of over 200 days per year, each year in time, over the last 16 years.

In conclusion, as a DC resident that has subjected myself to filing both personal and businesses
taxes to the District of Columbia, I believe I meet and have met the requirements for certification
as a Resident Owned Business under the DSLBD program. Given the facts as outlined above, I
trust that Forney Enterprises, Inc., will receive RBO status as part of the current recertification.

If you need additional information, please contact me at your earliest convenience.

Sincerely,




Keith Forney
President




1818 New York Ave., NE Suite #201                            (202) 529-2140 Office (202) 529-2377 Fax
Washington, DC 20002                                         Email: keith@forneyent.com
